
	

114 SRES 579 ATS: Recognizing the 40th Anniversary of the first class of women admitted to the Coast Guard Academy.
U.S. Senate
2016-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 579
		IN THE SENATE OF THE UNITED STATES
		
			September 26, 2016
			Mr. Blumenthal (for himself, Mr. Murphy, and Mrs. Shaheen) submitted the following resolution; which was referred to the Committee on Commerce, Science, and Transportation
		
		September 29, 2016Committee discharged; considered and agreed toRESOLUTION
		Recognizing the 40th Anniversary of the first class of women admitted to the Coast Guard Academy.
	
	
 Whereas, on August 11, 1975, the Department of Transportation announced Coast Guard Commandant Admiral Siler’s decision to admit women to the Coast Guard Academy, making it the first military service academy open to women;
 Whereas, on October 7, 1975, President Ford signed the Department of Defense Appropriation Authorization Act, 1976 (Public Law 94–106; 89 Stat. 531) which authorized the admission of women into the remaining three military service academies, two months after the Coast Guard Academy’s decision to do so;
 Whereas, on February 3, 1976, the Coast Guard Academy was the first military service academy to issue appointments to women;
 Whereas, on June 28, 1976, 38 women joined the Class of 1980 as freshmen and reported to the Coast Guard Academy for Swab Summer training;
 Whereas, in 1980, the first fourteen women were honored at the Coast Guard Academy’s 99th graduation;
 Whereas, since the Coast Guard Academy's Class of 1980, more than 1,500 women have graduated from the Coast Guard Academy;
 Whereas, in June 2016, the Coast Guard Academy's Class of 2020 hit a record of 38 percent female enrollment, an enrollment rate higher than any other military service academy;
 Whereas the Coast Guard has been at the forefront of expanding opportunities for women and setting a precedent for the advancement of women in the Armed Forces; and
 Whereas women serving in the Coast Guard have played vital roles in maritime law enforcement, search and rescue missions, and environmental protection initiatives and women continue to carry out an array of civil and military responsibilities that ensure the maritime security of the United States: Now, therefore, be it
		
	
 That the Senate— (1)honors the Coast Guard Academy on the 40th Anniversary of the Academy enrolling female cadets and recognizes the Coast Guard Academy as the first military service academy to admit female cadets;
 (2)recognizes the contribution women have made through their leadership, honor, and devotion to duty as members of the Coast Guard; and
 (3)commends the Coast Guard Academy for breaking barriers and creating equal opportunities for women in the Armed Forces.
			
